Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-19 in the reply filed on 12 October 2020 is acknowledged.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 April 2018, 28 February 2019, and 26 April 2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 10, 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regard to Claim 10, there is no antecedent basis for the term “the second coating material.”  For purposes of examination, Claim 10 is presumed to depend from Claim 5.

	With regard to Claims 13-15, there is no antecedent basis for the term “the second plurality of dispensing outlets.”  For purposes of examination, Claim 13 is presumed to depend from Claim 5.  Claims 14-15 are similarly rejected to the extent that they depend from Claim 13 and do not resolve the noted ambiguity.
	With regard to Claim 17, there is no antecedent basis for the term “second coating materials.”  For purposes of examination, Claim 17 is presumed to depend from Claim 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 5-9, 11, 13, 16, 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 5,776,545 to H. Yoshiba (“Yoshiba”).
With regard to Claims 1-3, 11, and 16, Yoshiba teaches a method of applying a coating pattern to a substrate comprising providing a distribution manifold having a cavity and a plurality of outlets in fluid communication therewith, creating relative motion between a substrate and the outlets in multiple directions, including orthogonal directions, and dispensing coating material from the outlets while maintaining the relative motion to form a single layer pattern (see Abstract; FIGs. 1-2, 6, 8).  According to Yoshiba, the rate of dispensing is controlled and includes periodic cessation of the dispensing operation during pattern formation (see Col. 3, Lns. 24-27, Col. 5, Lns. 56-60; Col. 6, Lns. 40-44).
	With regard to Claims 5 and 19, Yoshiba teaches an arrangement with multiple manifolds fed from the same tank or vessel (see FIGs. 1, 8; Col. 5, Lns. 45-18).
	With regard to Claim 6, Yoshiba teaches offset and overlapping arrangement of nozzles for enhanced coating effects (see FIG. 7A; Col. 3, Lns. 28-30, Col. 7, Lns. 50-57 and Col. 7, Ln. 63 through Col. 8, Ln. 8).
	With regard to Claims 7 and 9, Yoshiba teaches the rate of dispensing is controlled and includes periodic cessation of the dispensing operation during pattern formation (see Col. 3, Lns. 24-27, Col. 5, Lns. 56-60; Col. 6, Lns. 40-44).
	With regard to Claim 8, Yoshiba teaches provision of any coating pattern without particular limitation (see Col. 9, Lns. 1-6).
	With regard to Claim 13, Yoshiba teaches hollow needle tubes (see FIG. 6).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 4, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba.
	With regard to Claims 4 and 10, Yoshiba teaches provision of any coating pattern without particular limitation, and depositing a single layer pattern as discussed and further indicates usage of the device and method therein for a variety of coating operations, including manufacturing display devices and integrated circuits (see Col. 9, Lns. 1-12); however the reference does not expressly teach random or quasi-random dispensing as claimed.  In view of 
Similarly, with regard to Claim 17, to the extent that Yoshiba does not expressly teach a dual layer pattern, the disclosure is considered to render obvious to one of ordinary skill in the art at the time the invention was filed the process of providing a multi-layer pattern in order to facilitate the variety of coating operations indicated by Yoshiba as being enabled by the process and device disclosed thereby.  For example, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited multiple layers of the same or diverse coating materials in order to develop display and circuit elements.
Similarly, with regard to Claim 18, to the extent that Yoshiba does not expressly teach provision of differing coating materials concurrently, the disclosure is considered to render obvious to one of ordinary skill in the art at the time the invention was filed the process of providing multiple diverse coating materials in order to facilitate the variety of coating operations indicated by Yoshiba as being enabled by the process and device disclosed thereby.  For example, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed diverse coating materials in order to manufacture the diverse elements of a display and/or integrated circuit.
4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba as applied to Claim 1, and further in view of US 2003/0072679 to Johnson et al. (“Johnson”).
With regard to Claim 12, Yoshiba teaches a variety of manifold and nozzle arrangements (see FIGs. 4-6); however the reference does not expressly teach the claimed removable configuration.  Johnson is directed to a universal dispensing head for dispensing comprising multiple outlets, and teaches a removable nozzle cartridge (see Abstract; FIGs. 4-6; ¶ [0063]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a removable nozzle cartridge in the method and device of Yoshiba, as taught by Johnson, in order to facilitate changing of dispensing mechanisms.
5.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiba as applied to Claim 1, and further in view of US 4,695,482 to K. D. Weiswurm (“Weiswurm”).
	With regard to Claims 14-15, Yoshiba does not expressly teach flexible nozzles.  Weiswurm is directed to coating PCB substrates via a manifold comprising multiple outlets (see Abstract).  According to Weiswurm, the nozzles are made of a flexible material to further facilitate directing coating material to a target destination on the substrate (see Col. 2, Lns. 35-63).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nozzles made of flexible material such as a thermoplastic in the method and device of Yoshiba, as taught by Weiswurm, in order to further control dispensation of coating material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715